Fourth Court of Appeals
                                          San Antonio, Texas
                                               September 11, 2019

                                              No. 04-19-00603-CV

                                  IN RE Cedric Bertnell EDWARDS, Sr.

                                       Original Mandamus Proceeding 1

                                                     ORDER

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

        On September 5, 2019, relator filed a petition for writ of mandamus. The real party in
interest filed a response, to which relator replied. After considering the petition, the response,
the reply and the record, this court concludes relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). This
court’s opinion will issue at a later date.

           It is so ORDERED on September 11, 2019.


                                                                _________________________________
                                                                Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2019.



                                                                ___________________________________
                                                                KEITH E. HOTTLE,
                                                                Clerk of Court




1
  This court has jurisdiction pursuant to section 273.061 of the Texas Election Code, which authorizes this court to
“issue a writ of mandamus to compel the performance of any duty imposed by law in connection with the holding of
an election . . . regardless of whether the person responsible for performing the duty is a public officer.” TEX. ELEC.
CODE § 273.061.